Title: To George Washington from Rufus Putnam, 8 January 1791
From: Putnam, Rufus
To: Washington, George

 

Sir:
Marietta [Northwest Territory] Januy 8th 1791.

The mischief which I feared, has overtaken us much sooner than I expected. On the Evening of the 2d instant, between sunset and daylight-in; the indians supprised a new settlement of our people at a place on the Muskingum, called the Big-bottom, near forty miles up the river, in which disaster eleven men, one woman, and two children, were killed: Three men are missing—and four others made their Escape. Thus, sir, the war, which was partial before the campaign of last year, is, in all probability, become general: For, I think there is no reason to suppose that we are the only people on whom the savages will wreak their vengeance, or that the number of hostile indians have not encreased since the late expedition. Our situation is truly critical: The governor and secretary both being absent; no assistance from Virginia or Pennsylvania can be had. The garrison at Fort Harmar, consisting at this time of little more than twenty men, can afford no protection to our settlements And the whole number of men, in all our settlements, capable of bearing arms, including all civil and military officers, do not exceed two hundred and eighty seven, and these, many of them, badly armed. We are in the utmost danger of being swallowed up should the Enemy push the war with vigor during the winter; this I belive will fully appear, by taking a short view of our several settlements, and I hope justify the extraordinary measures we have adopted, for want of a legal authority in the territory to apply to for aid in the business. The situation of our people is nearly as follows:
At Marietta are about eighty houses, in the distance of one mile, with scattering houses about three miles up the Ohio. A set of mills at Duck creek, four miles distant, and another mill, two miles  up the Muskingum. Twenty two miles up this river is a settlement, consisting of about twenty families⟨;⟩ about two miles from them, on Wolf Creek, are five families and a set of mills. Down the Ohio, and opposite the Little Kenahawa, commences the settlement called Belle prairie, which extends down the river, with little interruption, about twelve miles, and contains between thirty and forty houses. Before the late disaster, we had several other settlements, which are alredy broken up. I

have taken the liberty to enclose the proceedings of the Ohio company and Justices of the sessions on this occasion, and beg leave, with the greatest deference, to observe, that, unless government speedily send a body of troops for our protection, we are a ruined people. The removal of the women and children, &c., will reduce many of the poorer sort to the greatest straits; but, if we add to this the destruction of their corn, forage, and cattle, by the enemy, which is very probable to ensue, I know of no way, they can be supported; but, if this should not happen, where these people are to raise bread another year, is not easy to conjecture, and most of them have nothing left to buy with. But my fears do not stop here; we are a people so far detached from all others, in point of situation that we can hope for no timely relief, in case of emergency, from any of our neighbours: and, among the number that compose our present military strength, almost one half are young men, hired into the country, intending to settle by and by; these, under present circumstances, will probably leave us soon, unless prospects should brighten; and, as to new settlers, we can expect none in our present situation; so that, instead of encreasing in strength, we are like to diminish daily; & if we do not fall a prey to the savages, we shall be so reduced and discouraged as to give up the settlement, unless Government shall give us timely protection. It has been a mystery with some, why the troops have been with drawn from this quarter, and collected at the Miami; that settlement, is, I believe, within three or four day’s march of a very populous part of Kentuckey, from whence, in a few days, they might be reinforced with several thousand men: Whereas, we are not within two hundred miles of any settlement, that can probably more than protect themselves.
But, I forbear suggestions of this sort, and will only observe further, that our present situation is truly distressing; and I do, therefore, most earnestly implore the protection of Government, for myself and friends inhabiting these wilds of America. To this we conceive our-selves justly entitled; and, so far as you, Sir, have the means in your power, we rest assured that we shall receive it in due time. I have the honor to be, with the highest possible respect, Sir, Your most obedient and most humble servant,

Rufus Putnam.

